(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Examinada la querella y la evidencia aportada por el querellante y por los querellados y practicada ante el fiscal de esta corte, no siendo dicha evidencia suficiente para sostener las imputaciones que la querella contiene, vistos los informes del fiscal de enero 29, 1941 y mayo 6, 1941, recomendando la desestimación de la querella y la exoneración de los querellados, tomada en consideración, la moción de exposición y aclaración del querellante de mayo 16 en curso, se declara sin lugar la querella presentada por Virginio Morell. contra los abogados notarios Adolfo Porrata Doria y Luis F. Camacho y se exonera a éstos de los cargos que se le imputan en la misma.